—Determination of respondent City University of New York dated August 13, 1995, effective September 8, 1995, dismissing petitioner from his position as Administrative Superintendent of Campus Buildings and Grounds at Lehman College, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eileen Bransten, J.], entered November 8, 1996) dismissed, without costs.
Respondent’s findings that petitioner failed to report the loss of keys, failed to take steps to insure that the facilities under his supervision were adequately cleaned and maintained, and was incompetent are supported by substantial evidence, including petitioner’s own testimony as well as that of his superiors and co-worker. No basis exists to disturb respondent’s credibility findings (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444).The penalty of dismissal does not shock our sense of fairness, particularly in view of petitioner’s prior disciplinary record. Concur — Rosenberger, J. P., Williams, Rubin, Mazzarelli and Friedman, JJ.